Third District Court of Appeal
                               State of Florida

                           Opinion filed March 4, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-3018
                         Lower Tribunal No. 14F-06104
                             ________________


                               Abel Di Nobile,
                                    Appellant,

                                         vs.

            Florida Department of Children and Families,
                                    Appellee.



     An Appeal from the Florida Department of Children and Families.

     Abel Di Nobile, in proper person.

      Leslie Hinds St-Surin, Office of General Counsel, Florida Department of
Children and Families, for appellee.


Before SUAREZ, EMAS and SCALES, JJ.

     SCALES, J.
      On October 16, 2014, a hearing officer for the Florida Department of

Children and Families (“DCF”) conducted a hearing on DCF’s denial of Abel Di

Nobile’s (“Di Nobile”) application for Medicaid benefits. On November 14, 2014,

the hearing officer entered a Final Order affirming DCF’s denial of Medicaid

benefits.

      On December 16, 2014, Di Nobile filed a notice of appeal with this Court.

As required by rule 9.110(d) of the Florida Rules of Appellate Procedure, the

notice of appeal provided the date of rendition as November 14, 2014. Yet contrary

to rule 9.110(d), Di Nobile did not attach to the notice of appeal a conformed copy

of the Final Order, for the order he attached did not contain DCF’s date stamp.

      Subsequently, DCF filed with this Court a date-stamped copy of the Final

Order showing the date of rendition as November 14, 2014. DCF then filed a

motion to dismiss Di Nobile’s appeal on the basis that Di Nobile’s appeal was

untimely. DCF argued that because Di Nobile filed his notice of appeal more than

thirty days after the date of rendition of the Final Order, this Court lacks

jurisdiction to hear the appeal. Fla. R. App. P. 9.110(b).

      We are compelled to grant DCF’s motion. We lack jurisdiction to hear an

appeal of final agency action when the notice of appeal is not filed within thirty

days of the rendition of the order to be reviewed. Hawks v. Walker, 409 So. 2d 524

(Fla. 5th DCA 1982).



                                          2
      We are powerless to modify this jurisdictional rule even when, as Di Nobile

alerts this Court, the copy of the order he received from DCF did not contain a

date-stamped first page.

      Appeal dismissed.




                                       3